Citation Nr: 1700230	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-31 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating greater than 30 percent for an acquired anxiety disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from May 1969 through November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran submitted his recent VA medical records after the RO last issued its supplemental statement of the case in May 2016.  However, he submitted a waiver of Agency of Original Jurisdiction (AOJ) review in June 2016, prior to Board review, pursuant to 38 C.F.R. §§ 19.37 and 20.1304 (2016).

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.  It is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected acquired anxiety disorder, to include PTSD, is manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short-term memory; anger; anxiety; depressed mood; and difficulty in establishing effective work and social relationships.




CONCLUSION OF LAW

The criteria for an increased disability rating greater than 30 percent for a service-connected acquired anxiety disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.27, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a September 2011 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, and VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

The Board finds the October 2011 and August 2015 VA examinations were provided by examiners with appropriate expertise who thoroughly reviewed the file.  These medical examinations are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on this claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating for Acquired Anxiety Disorder, to Include PTSD

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran's service-connected acquired anxiety disorder, to include PTSD, is rated as 30 percent disabling under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).


When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores, and the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), which does not use GAF scores.

GAF scores are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not solely determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

Historically, the Veteran was awarded service connection for an acquired anxiety disorder, to include PTSD, based upon his horrifying experiences in Vietnam in a September 2006 RO decision.  A 30 percent disability rating was assigned at that time and has been in effect since.  He is now seeking an increased rating, asserting that his symptoms deserve a higher rating.  

Turning to the relevant evidence of record, the Veteran's claims file reflects that he receives continuing VA mental health treatment for his acquired anxiety disorder, to include PTSD.  The first record of the Veteran visiting a psychiatrist is in February 2013; prior to this, the Veteran had been visiting a specialist nurse practitioner.  Throughout his VA mental health treatment, the Veteran was consistently cooperative, fluent, and logical with a broad affect; he denied any depressive, suicidal or homicidal thoughts and showed no defects in memory or attention and concentration.  He complained of experiencing nightmares and insomnia several times a week, but rarely reported feelings of depression or loss of interest in activities.

In April 2011, the Veteran reported during an appointment with his nurse practitioner that he woke up from a nightmare one night and grabbed his shotgun.  The Veteran reported worsening nightmares throughout 2011 and that his medications were not controlling his symptoms or alleviating his insomnia.

The Veteran was afforded a VA psychiatric evaluation in October 2011.  He reported significant sleep impairment caused by recurrent distressing dreams, recurrent and distressing recollections of trauma, and efforts to avoid thoughts, feelings, activities, or people associated with his trauma.  Upon mental examination, the examiner noted the Veteran appeared euthymic, but somewhat anxious, his thought process was organized and goal-directed, and his speech was clear, coherent, and normal in rate, tone, and volume.  The Veteran reported having no problems with his temper, although he stated that he pointed his gun at his wife and threatened to kill her four or five times, and had no insight into what made him angry.  However, the Veteran also reported that the most recent violent incident was a little over a year before the VA examination.  The Veteran's short-term memory was mildly impaired and his long-term memory was also noted as compromised.  The examiner noted that the Veteran was able to establish and maintain social relationships with family and a few friends.  However, the Veteran retired early from work due to not getting enough sleep as a result of his nightmares and associated insomnia.

The examiner diagnosed the Veteran with Anxiety Disorder NOS and assigned a GAF score of 64.  He found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Also, the examiner found the Veteran's "PTSD symptoms described above cause clinically significant distress or impairment in social occupational, or other important areas of function."

The Veteran's son submitted a letter in June 2011 describing several occasions where the Veteran chased him from the house with a shotgun.  In September 2011, the Veteran's wife submitted a letter explaining that when the Veteran first applied for benefits, she and the children were afraid to be around him, but the situation had since improved.

In January 2012, the Veteran reported that his wife moved to sleep in a separate bedroom because his nightmares prevented her from sleeping.  In March 2012, the Veteran reported improvement in his ability to sleep.

VA medical treatment records from February 2013 show the Veteran experienced improvement in his symptoms after his psychiatrist changed his medications.  In October 2013, the Veteran's wife told his doctor that he had been drinking frequently and seemed depressed.  In January 2014, the Veteran's wife told his doctor that the Veteran was drinking frequently, slept a lot, and was not taking his medications as prescribed.

At a June 2014 appointment, the Veteran reported that he still experienced issues sleeping, no longer took interest or pleasure in doing things, and no longer liked leaving the house or being around people.  In November 2014, the Veteran stated that he was able to sleep through the night.  However, at the same appointment, the Veteran's wife told his psychiatrist that the Veteran was not sleeping better and had stopped socializing.

The Veteran was afforded a second VA psychiatric evaluation on August 27, 2015.  The examiner diagnosed the Veteran with PTSD and noted that the Veteran no longer shared a bedroom with his wife and he had declined to participate in group therapy to avoid discussing his stressors.  The Veteran also reported experiencing vivid nightmares followed by an inability to fall back asleep and subsequent fatigue and lethargy.

Although the examiner noted "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation," he also marked the Veteran experienced "difficulty in establishing and maintaining effective work and social relationships."  The examiner observed that the Veteran's mood was subdued, with a constricted affect and limited spontaneity in smiling.  He noted that the Veteran was usually mildly to moderately anxious, and withdrew socially.  The examiner observed that his communication was relevant, coherent, and spontaneous and he reported no major depressive symptoms.

The Veteran's VA medical treatment records from January 2016 note that he rarely had interest in doing things.  In April 2016, the Veteran's wife reported that he would not visit family or friends.  However, the Veteran stated he still participated in activities such as housework, gardening, and watching movies.  A PTSD screen taken in April 2016 showed the Veteran reported experiencing nightmares, taking efforts to avoid thoughts or situations that trigger his distress, feeling constantly on guard, and feelings of numbness or detachment from others, activities, and his surroundings.

Based on the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted.  The Veteran's acquired anxiety disorder, to include PTSD, symptoms do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.

In order to warrant an increased 50 percent disability rating, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as, or symptoms comparable to: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The October 2011 VA examiner noted that the Veteran was able to maintain relationships with four friends whom he visited weekly and participated in hobbies such as watching sports, riding his bicycle, and helping his wife out around the house.  The Veteran reported he retired early due to his insomnia, but there was no evidence that he had difficulty in establishing and maintaining effective work relationships, and he was able to work at his last employer for over 20 years before retiring.  Further, the Veteran showed only a mild impairment in his long and short term memory.  The examiner assigned a GAF score of 64, indicating mild symptoms, but generally functioning well.  These findings do not meet the criteria for a 50 percent rating.

While the August 2015 VA examiner noted that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships and had a constricted affect, symptoms falling under the 50 percent rating criteria, he noted no other symptoms that closely approximate the rating criteria for 50 percent.  Instead, the examiner found the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Further, VA medical treatment records indicate that the Veteran continued to experience anxiety, hyper vigilance, nightmares and sleep disturbances, and although he withdrew socially from friends and family, he maintained interest in leisure activities such as housework and gardening.

None of the Veteran's VA outpatient treatment records showed instances of flattened affect, circumstantial or stereotyped speech, panic attacks more than once a week, impairment of short or long term memory, impaired judgment, disturbances of motivation or mood, or difficulty in establishing and maintaining effective work and social relationships.  In fact, the Veteran was consistently well dressed, euthymic, and reported no symptoms of depression.

The Board acknowledges that the Veteran reported four or five occasions where he pointed his shotgun at his wife and threatened to kill her.  The Board also notes the letter from the Veteran's son, stating that the Veteran chased him out of the house with a shotgun on many occasions.  The Veteran also reported in April 2011 that he got his gun one night after waking up from a nightmare.  Unprovoked irritability with periods of violence is a symptom falling under the 70 percent rating criteria.  However, there is no indication that any of these events occurred during the period on appeal.  To the contrary, a letter from the Veteran's wife dated September 2011 reported that the Veteran had improved considerably and she was no longer afraid to be around him.  Therefore, these occasions of unprovoked anger do not, on their own, warrant a higher rating, since it appears they are incidents that happened in the past.

The Veteran consistently demonstrates symptoms more closely approximated by the 30 percent disability rating than the 50 percent rating.  He experiences nightmares, chronic sleep impairment, mild anxiety, hyper vigilance, and social withdrawal, all symptoms encompassed by the 30 percent rating criteria.  Although there is one note that the Veteran struggles to establish and maintain social and occupational relationships, the Veteran maintained full-time employment with his last employer for 20 years, is married, and still participates in leisure activities, such as going to church, and maintains relationships outside his marriage.

As such, the Board finds that the Veteran's acquired anxiety disorder, to include PTSD, symptomatology is most closely approximated by the assigned 30 percent disability rating.  The Veteran's acquired anxiety disorder, to include PTSD, symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 50, 70, or 100 percent disability rating.  Vazquez-Claudio, supra. 

The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for an acquired anxiety disorder, to include PTSD, in excess of 30 percent.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.

III. Extraschedular Consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate for rating the Veteran's disabilities and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disabilities have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).


ORDER

Entitlement to an increased rating greater than 30 percent for an acquired anxiety disorder, to include PTSD, is denied.


REMAND

Also, as noted above, with regard to the claim for a TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, in his October 2011 VA psychiatric evaluation the Veteran reported he wanted to work until age 65, but had to retire early due to his nightmares and resulting insomnia.  He reported the same information in VA medical treatment records and in his August 2015 VA psychiatric evaluation.  However, the issue of entitlement to a TDIU has not been developed or considered by the RO.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


